Citation Nr: 0639010	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cerebrovascular 
accident (stroke).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
August 1968.  

In an October 1994 rating decision, the RO denied the 
veteran's claims for service connection for hypertension, and 
for a cerebrovascular disorder (cerebrovascular accident).  
The veteran was notified of that decision in November 1994 
but did not appeal.  The veteran sought to reopen his claims 
for service connection in September 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision in which the 
RO, inter alia, denied the veteran's petition to reopen his 
claims for service connection for hypertension and for 
cerebrovascular accident.  In March 2005, the veteran 
testified before the undersigned Veterans Law Judge during a 
hearing at the RO.  In November 2005, the Board remanded the 
veteran's claims on appeal to the Appeals Management Center 
(AMC) for additional development.  

In December 2006, the undersigned Veterans Law Judge granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  

Additionally, the Board is aware that, by a June 2006 
supplemental statement of the case, the RO granted the 
veteran's petition to reopen his claim for service connection 
for hypertension.  The claim was then denied on the merits.  
Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection for 
hypertension.  This is so because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for hypertension as a claim 
to reopen.  

Finally, in the November 2005 remand above, the Board noted 
in the Introduction that in an October 2004 letter to the RO, 
the veteran's representative had raised a claim of clear and 
unmistakable error (CUE) in the October 31, 1994, rating 
decision that denied the veteran's claims.  This issue was 
referred to the RO for initial adjudication.  A review of the 
claims file reflects no action has been taken by the AMC 
regarding the veteran's CUE claim.  As such, it is again 
referred for appropriate action.  


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied the 
veteran's claims for service connection for hypertension and 
for cerebrovascular disorder.  Although notified of the 
denial the following month, the veteran did not appeal the 
decision.  

2.  Additional evidence associated with the claims file since 
the RO's October 1994 denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension or for cerebrovascular 
accident.  


CONCLUSIONS OF LAW

1.  The October 1994 RO decision that denied service 
connection for hypertension and for cerebrovascular disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  Since the October 1994 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for hypertension or 
for cerebrovascular accident are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claims for service 
connection for hypertension and for cerebrovascular accident 
has been accomplished.  

In this respect, through a May 2003 notice letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  After the notice letter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the evidence needed 
to substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

In this regard, the May 2003 notice letter also informed the 
veteran that new and material evidence was required in order 
to reopen his claims for service connection for hypertension 
and for cerebrovascular accident.  More specifically, in the 
August 2004 statement of the case (SOC), the veteran was 
informed that he needed to submit evidence "to support that 
[hypertension] had its onset in service or manifested to a 
compensable degree shortly after leaving service, usually 
within the [one] year presumptive period. . . . . If your 
current healthcare provider has made this connection, please 
let us know where we can obtain this evidence to include the 
medical rationale for the conclusion."  Likewise, the SOC 
also informed the veteran that, "The evidence submitted does 
not represent new and material evidence to show a stroke was 
either service incurred or manifested to a compensable degree 
within [one] year of leaving service."  Thus, the Board 
finds the specific notice requirements involving a petition 
to reopen a previously denied claim have been met.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also finds that the May 2003 notice letter, along 
with a notice letter dated in November 2005, satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board also notes that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice or the piecemeal notice in this 
case requires remand to the RO.  In this regard, following 
the additional November 2005 notice letter, the veteran's 
claim was readjudicated as reflected in the June 2006 
supplemental statement of the case.  Furthermore, nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the claims file reflects, in particular, the 
veteran's service medical records, relevant private treatment 
records, along with relevant records from Ireland Army 
Community Hospital (Fort Knox, Kentucky).  Otherwise, neither 
the veteran nor his representative has alleged that there are 
any outstanding medical records probative of the veteran's 
claims to reopen that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of whether 
the veteran's claimed disabilities were related to service, 
the Board notes, as reflected below, that new and material 
evidence to reopen his claims for service connection for 
hypertension and for cerebrovascular accident has not been 
received.  Given the standard of the new regulation, the 
Board finds that VA did not have a duty to obtain a medical 
examination or medical opinion in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  

II.  Analysis

In an October 1994 rating decision, the RO denied the 
veteran's claims for service connection for hypertension and 
for cerebrovascular disorder.  The veteran was notified of 
the decision the following month but did not appeal.  Thus, 
the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In September 2002, the veteran sought to 
reopen his claims.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claims was the October 1994 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the October 1994 decision, the RO found that the available 
medical evidence did not support a finding that hypertension 
or a cerebrovascular accident was related to service, to 
include manifestations of the disabilities to a compensable 
degree within one year of service.  See 38 C.F.R. § 3.307, 
3.309 (2006).  As such, the RO found that a grant of service 
connection was not warranted.  In reaching its decision, the 
RO considered the veteran's service medical records, private 
medical records, and reports of September 1994 VA 
examinations.  

In this regard, a review of the veteran's service medical 
records reveals a report of March 5, 1968, medical 
examination (retirement examination).  The veteran's sitting 
blood pressure was reported as 126/84 and recumbent as 
120/90.  The examination report noted that the veteran had 
elevated blood pressure.  Additional blood pressure readings 
taken at the "Central Examination Station" (CES) on 
March 6, 1968, were reported as 142/106 and 110/96; on March 
7, 1968, reported as 118/88 and 118/84; and on March 8, 1968, 
reported as 144/106 and 126/84.  A March 25, 1968, internal 
medicine consultation report notes that the veteran was in 
excellent health and that he had never been told he had 
hypertension.  On physical examination the veteran's sitting 
blood pressure was 120/90.  The examiner noted that he 
suspected the veteran's diastolic pressure was normal.  He 
considered the veteran's blood pressure readings from CES, 
and his impression was "normotensive [patient]."  The veteran 
was found cleared for discharge.  

Likewise, private medical evidence documents that the veteran 
suffered a cerebrovascular accident (stroke) in June 1990.  A 
report of July 1990 admission summary from Lakeview Hospital 
reflects an impression that the veteran's "pure motor stroke 
is probably secondary to lacuna infarct in the right pontine 
area as a result of hypertension."  

A review of the medical evidence added to the record since 
the RO's October 1994 rating decision includes the veteran's 
March 2005 hearing testimony, VA outpatient treatment 
records, and treatment records from Ireland Army Community 
Hospital.  

In particular, the veteran testified that he did have pre-
hypertensive blood pressure at the time of his separation 
medical examination in March 1968, and that he was taking 
medication to control his hypertension.  Notwithstanding the 
veteran's contentions, where, as here, resolution of the 
issues on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Additionally, VA outpatient treatment records 
reflect the veteran's treatment for hypertension and 
residuals of his cerebrovascular accident; however, none of 
these records reflects any nexus between the veteran's 
hypertension or cerebrovascular accident and service.  
Additionally, none demonstrates manifestations of the 
disabilities to a compensable degree within one year of 
service.  

Otherwise, medical records from Ireland Army Community 
Hospital reflect that while the veteran reported a history of 
high blood pressure at the time of separation from service, 
the first documented diagnosis for the disability was in 
1978.  In this regard, in a September 1975 visual history 
questionnaire, apparently completed by the veteran, a written 
response of "No" was noted for the question of whether the 
veteran had a personal or family history of glaucoma, 
cataracts, blindness, high blood pressure, or diabetes.  In 
addition, treatment records dated in September 1983 and 
January 1988 reflect histories of hypertension for 5 years 
and 12 years, respectively.  

The Board thus finds that the evidence received since the 
final October 1994 RO decision is new in the sense that it 
was not previously before agency decision makers.  However, 
none of the evidence is material for purposes of reopening 
the claims for service connection for hypertension or for 
cerebrovascular accident.  In this case, none of the evidence 
received raises a reasonable possibility of substantiating 
either of the veteran's claims.  38 C.F.R. § 3.156(a).  Here, 
as noted above, the basis of the prior denial was a lack of 
any competent medical evidence relating the veteran's 
hypertension or cerebrovascular disorder to service, or 
evidence demonstrating manifestations of the disabilities to 
a compensable degree within one year of service.  None of the 
evidence received since the October 1994 RO decision reflects 
any competent evidence or medical opinion which relates the 
veteran's hypertension or cerebrovascular accident to 
service, or includes evidence demonstrating manifestations of 
either disability to a compensable degree within one year of 
service.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims for service connection for 
hypertension and for cerebrovascular accident have not been 
met, and the appeal must be denied.  As new and material 
evidence to reopen the finally disallowed claims has not been 
received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a cerebrovascular accident is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


